Citation Nr: 0838665	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  02-05 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability for any period prior to August 20, 
2000. 

2.  Entitlement to a total disability rating based on 
individual unemployability from October 1, 2000, through 
August 5, 2002. 


REPRESENTATION

Appellant represented by:	G. Keenum, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The veteran had active service from September 1980 to 
September 1983 and from September 1990 to November 1991.  He 
served in the Persian Gulf theater of operations from 
November 1, 1990, to April 21, 1991.

This appeal arises to the Board of Veterans' Appeals (Board) 
from an April 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that denied an increased rating for PTSD.  This 
appeal also arises from a November 2003 rating decision that 
granted service connection for fibromyalgia and chronic 
fatigue and granted TDIU, each effective from March 1, 2002.

In October 2007, the Board granted a 100 percent schedular 
rating for post-traumatic stress disorder (PTSD).  In March 
2008, the RO assigned an effective date of August 6, 2002, 
for the 100 percent rating.  The RO also assigned a temporary 
total rating for PTSD effective August 20 through September 
30, 2000.  In October 2007, the Board also granted an earlier 
effective date back to May 10, 1995, for service connection 
for fibromyalgia symptoms.  In March 2008, the RO assigned a 
40 percent initial rating for fibromyalgia effective from May 
10, 1995 (with which the veteran has not disagreed).  

Significant to this appeal, in the March 2008 rating 
decision, the RO found that a previous grant of TDIU 
effective from March 6, 2002, was clearly and unmistakable 
erroneous and withdrew the TDIU rating altogether, thus 
reducing the benefit paid for a certain period.  The RO 
issued a supplemental statement of the case (SSOC) discussing 
this change in March 2008. 

Regardless of the rating reduction, the RO's recent 
assignment of a temporary total rating and other schedular 
ratings has changed the time periods potentially available 
for TDIU.  To reflect these recent changes and for clarity, 
the Board re-characterized the issue on appeal as one for 
entitlement to TDIU for any period prior to August 20, 2000, 
and for any period from October 1, 2000, through August 5, 
2002.  This is because a 100 percent rating is already in 
effect from August 20 through September 30, 2000, and from 
August 6, 2002.  


FINDINGS OF FACT

1.  On May 19, 1999, a private clinical psychologist reported 
an increase in the severity of a service-connected 
disability.  

2.  On May 12, 2000, the RO received correspondence that 
indicates inability to work and intent to pursue a TDIU 
claim.

3.  The RO received a VA form 21-8940, Veteran's Application 
For Increased Compensation Based On Unemployability, on June 
29, 2000.   

4.  Effective from May 10, 1995, the veteran meets the 
schedular percentage criteria for TDIU under 38 C.F.R. 
§ 4.16(a).  

5.  Inability to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities is 
not shown prior to December 5, 2001.  


CONCLUSION OF LAW

The criteria for an effective date of December 5, 2001, and 
no earlier, for TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b), 5110 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.321, 3.400, 4.16 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and his or her representative, if any, of 
any information and any medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  VA must also inform the claimant of any 
information and evidence not of record that VA will seek to 
provide and that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The claimant challenges the effective date assigned for TDIU.  
In Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Because 
the notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in this 
case has been satisfied.

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, VA's notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, at 
43-44. 

VA's duty to notify with respect to the above was satisfied 
by way of a letter sent to the claimant in November 2007, 
which addresses all notice elements.  The letter informed the 
claimant of what evidence was required to substantiate the 
claim and of the claimant's and VA's respective duties for 
obtaining evidence.  

VA's duty to notify was not satisfied prior to the initial 
unfavorable decision on the claim.  Under such circumstances, 
VA's duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance 
of notice followed by readjudication of the claim) see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (issuance 
of notification followed by readjudication of the claim, such 
as an SOC or SSOC, cures a timing defect).  

In this case, VA's duty to notify was satisfied subsequent to 
the initial decision by way of a November 2007 letter sent to 
the claimant that addresses the notice elements.  The letter 
informed the claimant of what evidence was required to 
substantiate the claim and of the claimant's and VA's 
respective duties for obtaining evidence.  Although the 
notice letter was not sent before the initial decision, this 
timing error is not unfairly prejudicial to the claimant 
because the actions taken by VA after providing notice cured 
the timing error.  The claimant has been afforded opportunity 
to participate in his claim process and has been allowed time 
to respond.  VA has readjudicated the case by way of a 
supplemental statement of the case issued in March 2008 after 
notice was provided.  For these reasons, it is not unfairly 
prejudicial to the claimant for the Board to adjudicate the 
claim.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service treatment records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All necessary 
development has been accomplished and adjudication may 
proceed without unfair prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Neither the 
claimant nor his attorney has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
claimant is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Earlier Effective Dates for TDIU

A TDIU claim is an increased rating claim.  Wood v. 
Derwinski, 1 Vet. App. 367, 369 (1991) (a claim for 
unemployability compensation was an application for 
'increased compensation' within the meaning of 38 U.S.C.A. 
§ 5110(b) (2)).  Therefore, the laws and regulations 
governing effective dates for increased compensation must be 
observed. 

The statute provides that the effective date for increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date.  
38 U.S.C.A. § 5110 (b) (2).  VA regulations governing 
effective dates have more to say about what constitutes a 
claim or an application.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after a final disallowance, or a claim for an 
increase will be the date of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400.

38 C.F.R. § 3.400 (o)(2) Disability compensation.  Earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred if the claim is received 
within one year from such date; otherwise, the date of 
receipt of the claim. 38 C.F.R. § 3.400(o) (2).  

Entitlement to TDIU Prior to August 20, 2000

The two relevant questions to be answered are: (1) what is 
the date of the claim for TDIU in the instant case; and, (2) 
on what date were TDIU requirements first met?  

The veteran submitted a VA form 21-8940, Veteran's 
Application For Increased Compensation Based On 
Unemployability, on June 29, 2000, as evidenced by a date 
stamp marking on the application form.  While the receipt of 
this application might establish the date of the claim, 
earlier, on May 12, 2000, the RO received from the veteran 
correspondence that indicates an inability to work and intent 
to pursue a TDIU claim.  In May 2000, he stated, "I, [] 
request to be upgraded to 100 percent disability."  "I find 
it difficult to maintain employment."  The Board accepts the 
veteran's May 12, 2000, submission as an informal claim for 
TDIU.  

Determining the correct date of receipt of the claim also 
involves determining whether there is medical evidence dated 
within the one year period prior to May 12, 2000, that 
contains evidence of an increase in disability.  In this 
case, there is such medical evidence.  In a letter dated May 
19, 1999, private clinical psychologist J. Cooper noted that 
the veteran had stress, depression, and anxiety and reported, 
"At this time, I do believe he is unable to perform his job 
because of these difficulties and that he is in need of 
leave."  This letter evidences an increase in severity over 
previous medical reports.  

Medical evidence dated earlier than May 19, 1999, includes an 
April 1998 VA PTSD examination report.  It notes significant 
employment problems and a GAF of 50, but it does not suggest 
inability to work.  Thus, the May 19, 1999, report indicates 
an increase in disability and because of that fact it becomes 
the date of the claim.  No decision denying TDIU and dated 
since May 19, 1999, has become final.

The next issue is whether all TDIU requirements set forth at 
38 C.F.R. § 4.16 (a) were met as of May 19, 1999.  Under 
§ 4.16 (a), total disability ratings may be assigned, where 
the schedular rating is less than total, when the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that 
if there is only one such disability, such disability shall 
be ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16(a).  

Because the RO recently assigned a 40 percent rating for 
fibromyalgia effective from 1995, the veteran meets the 
schedular criteria for TDIU under § 4.16(a).  He has a single 
disability rated 40 percent and sufficient additional 
disability to bring his combined rating to 70 percent 
effective for the entire period.  There is medical evidence 
tending to show that service-connected disabilities caused 
employment difficulty.  The only remaining question to be 
answered is whether from May 19, 1999, to August 20, 2000, 
the veteran was unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities.

The veteran was employed between May 19, 1999, and August 20, 
2000.  In June 2000, he reported that he had earned as much 
as $2,500 a month in the last 5 years worked and that his 
total earned income in the past 12 months was $24,000.  In 
July 2003, he further reported that he became disabled from 
working on December 4, 2001.  While earning any income does 
not disqualify one from receiving TDIU, the regulation is 
clear that TDIU is for those unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  

§ 4.16(a) states that a job that pays a marginal income is 
not substantially gainful employment.  That subsection states 
that marginal employment will "generally" be deemed to 
exist when the veteran's income does not exceed the threshold 
set by the Department of Commerce.  For 1999 and 2000, those 
thresholds were $8,667 and $8,959 per year, respectively, for 
a veteran born in 1960 with no children under 18 years of 
age.  There is a question of whether the veteran has a 
qualifying child.  Even assuming a family of two, it appears 
that the veteran's annual income, as he himself reported in 
2000, was substantially greater than the threshold.  Thus, 
the requirements for TDIU are not met at any time prior to 
August 20, 2000, because the veteran was gainfully employed 
during that time.  

Entitlement to TDIU from October 1, 2000, through August 5, 
2002

Because a temporary total rating is in effect for the period 
from August 20 through September 30, 2000, and because a 100 
percent schedular rating is in effect from August 6, 2002, 
the Board need not consider those periods, as no benefit 
greater than that already awarded could result.  However, 
from October 1, 2000, though August 5, 2002, a combined 70 
percent rating is in effect.  Thus, the analysis for TDIU 
during that period is similar to the above analysis.  

The date established for the TDIU claim remains May 19, 1999.  
No decision that denies TDIU that is dated since May 19, 
1999, has become final.  Thus, the May 1999 claim for TDIU 
remains pending.  The next question for resolution becomes 
whether at any time from October 1, 2000, through August 5, 
2002, the requirements for TDIU are met, that is, whether 
from October 1, 2000, through August 5, 2002, the veteran was 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.

In July 2003, the veteran reported that his highest gross 
earnings per month were over $26,000.  An error in reporting 
is likely, because elsewhere, he reported that his highest 
annual salary was over $26,000.  He reported that he became 
disabled from working on December 4, 2001.  His employer 
corroborated this information in July 2003.  

The veteran's former employer returned a VA Form 21-4192, 
Request For Employment Information In Connection With Claim 
For Disability Benefits, reporting that the veteran last 
worked on December 5, 2001.  The employer reported that 
monthly sickness benefits of $800 were paid through June 27, 
2002.  

It appears that TDIU benefits are not precluded during a 
period in which a veteran receives sick pay.  Receiving sick 
pay is not equivalent to earning a substantially gainful 
income.  Even if sick pay of $800 per month from December 
2001 to June 2002, or approximately $4,800 total, were 
considered income, it does not exceed the 2002 marginal 
annual income threshold of $9,359 (or $12,400 for a family of 
two).  The Board concludes therefore that payment of sickness 
benefits to the veteran does not evince ability to secure and 
follow a substantially gainful occupation.  Rather, it 
comprises persuasive evidence that he cannot secure and 
follow a substantially gainful occupation.

Because the veteran has reported that he last worked on 
December 4, 2001, because his former employer reported that 
the veteran's sickness benefit began on December 6, 2001, 
because the evidence reflects that the schedular requirements 
for TDIU under 38 C.F.R. § 4.16(a) were met and had been met 
for years prior to that time, and because the medical 
evidence reflects that service-connected disabilities 
precluded securing or following a substantially gainful 
occupation at that time, the Board finds that the evidence 
favors an effective date of December 6, 2001, for grant of 
TDIU benefits.  


ORDER

TDUI, effective from December 5, 2001, through August 5, 
2002, is granted, subject to the laws and regulations 
governing payment of monetary benefits. 
 


____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


